DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 5 March 2021 and 6 April 2021 have been entered.

Allowable Subject Matter
Claims 1-3, 8-10, and 14 are allowed.
	
	Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest with sufficient specificity a glass frit composition having the composition as recited in the instant claims, specifically the recited amounts in terms of weight percentages of the combination of components: SiO2, B2O3, ZnO, at least one I- group oxide, at least one of NaF or AlF3, at least one of Al2O3, ZrO2, or TiO2, and at least one of Co3O4, NiO, Fe2O3, and MnO2.
The closest prior art is deemed to be US 4,084,975 by Faust. Faust discloses a similar composition but does not teach the specific combination of components as recited in the instant claims. Furthermore, Faust teaches the use of multiple frit compositions, which do not, included all the recited components in a single frit as in the instant claims. Faust does not teach the specific amounts of the at least one of Co3O4, NiO, Fe2O3, and MnO2 as required by instant claim 1. See Applicant’s arguments filed 5 March 2021, pages 6-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB21 May 2021